AO 245B (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modifled) Page 1 of l

UNITED STATES DISTRICT COURT
soUTHERN DISTRICT oF CALIFoRNIA

United States of America JUDGMENT IN A CRIMINAL CASE

V. (For Offenses Comlnitted On or After November 1, 1987)

Mercedes ROmerO_Mamnez Case Number: 3:18-mj-223 54-RBB

Marc Xavier Carlos
Dejéndant ’s Attorney

REGISTRATION NO. 80253298

THE DEFENDANT:
pleaded guilty to count(s) l of Complaint

|:| Was found guilty to count(s)

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

Title & Section Nature of Offense Count Number(s[
8:1325 ILLEGAL ENTRY (Misdemeanor) l

|:l The defendant has been found not guilty on count(s)
l:| Count(s)

 

dismissed on the motion of the United States.

 

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be

imprisoned for a term of:
TIME SERVED

Assessment: 310 WAIVED

Fine: WAIVED
|Z| Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in

the defendant’s possession at the time of arrest upon their deportation or removal.

IT IS ORDERED that the defendant shall notify the Um`ted States Attomey for this district Within 30 days
of any change of name, residence, or mailing address until all tines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances

Friday, October 26, 2018 '
Date of imposition of Sentence

_F"-ED ,T__,

OCt 26 2018 Hooi<A LE KAREN s. CRAWFoRD
UNITED sTATEs MAGISTRATE JUDGE

 

 
 
  
 
 

 

 

 

 

GLERK, I.I.S. DISTRICT COURT
SDUTHERN DlSTRlCT 0F CALIFORN|A
B¥ sfen`cas DEPUT¥

 

 

 

3118-mj-22354-RBB

 

